Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 1 recites “a compressor main body that compresses air”, and then “”a storage tank that stores the gas compressed…”. The terms should be amended so that both instances recite either a gas or air for consistency.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 5517715 (herein JP715) in view of Ohkubo et al (US PGPub No. 2017/0037842).

A machine translation of JP715 is provided with the current office action and is relied upon herein.

JP715 teaches:

limitations from claim 1, an air compressor comprising: a compressor main body (1) that compresses air (paragraph 17); a storage tank (24-25) that stores the gas compressed by the compressor main body (paragraph 19); a motor (6) that rotates a rotary shaft to drive the compressor main body (paragraph 13); and a control unit (33) that controls a drive of the motor (paragraph 20 for example), wherein in a case where a value of a voltage to be supplied to the motor is lower than a first voltage value, the control unit changes an operation stop pressure which is a pressure to stop the drive of the motor (see paragraph 25; the operation pressures are set to a low voltage mode with stop pressure 3.2MPa); 

JP715 teaches that the controller changes the stop pressure when a low voltage condition is detected, but does not account for compressor stop time;

Ohkubo teaches a compressor (1) driven by a motor (4) and including a storage tank (2); and wherein a controller (5, “microprocessor”; paragraph 63) operates the pump between start and stop pressure values (paragraph 94), and detects a stop time of the compressor and changes an operation stop pressure which is a pressure to stop the drive of the motor, based on the stop time (FIG. 5; paragraphs 95-96 wherein a time, in this case 30 second intervals, indicates an extended compressor off time and results in the on/off pressure values being reduced);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to incorporate the time-based control of ON/OFF pressures taught by Ohkubo, into the voltage-based compressor control of JP715, in order to reduce unnecessary power use in the compressor system by accounting for reduced usage of the compressed air and the reduced need for compression to occur (see paragraphs 97-98 of Ohkubo);



JP715 further teaches:

limitations from claim 2, wherein the control unit selects any one of a plurality of set pressures based on the stop time, and changes the operation stop pressure to the selected pressure (see paragraphs 20, 25 of JP 715 teaches a number of modes corresponding to different STOP pressures; also Ohkubo, paragraph 95-96 teaching stop time as a determining variable for selecting a particular STOP pressure);

limitations from claim 4, further comprising: a pressure sensor (see gauges 29-30; paragraph 19 of JP715; and alternately sensor 12 of Ohkubo) that senses a pressure of the storage tank, wherein in a case where the sensed pressure reaches the changed operation stop pressure, the control unit performs control to stop the drive of the motor (paragraph 22 of JP715);

limitations from claim 9, wherein the air compressor has a portable structure (FIG. 2 of JP715), wherein a pressure of the storage tank is 2.0 MPa or greater and less than 5.0 MPa (see paragraphs 19-20 discussing tank pressures within this range; further the examiner maintains that it would have been obvious to one of ordinary skill in the art to select a tank size to suit the application in which the compressed air was being used), wherein the air compressor further includes a mechanism (FIG. 1, components 14-16) by which a rotational motion generated by driving the motor is converted into a reciprocating motion (paragraph 13 and 17), and a mechanism (pistons 13-14) that reciprocates in the compressor main body, and wherein the reciprocating mechanism compresses the air in a compression chamber of the compressor main body (paragraph 17);



Allowable Subject Matter
Claims 3 and 5-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 includes limitations wherein the operation stop pressure increases as the stop time is extended, and the operation stop pressure is set back to the normal operation stop pressure when the voltage is the first voltage or greater. 
The closest prior art to Ohkubo does not teach this limitation, instead Ohkubo teaches that the operation stop pressure is lowered further and further the longer the stop time is extended. As the intention of Ohkubo is to reduce wasteful power use when the compressor is used sparingly (i.e. longer stop times) by lowering the operation stop/start pressures, it would not be obvious to one of ordinary skill in the art to modify Ohkubo to instead do the opposite (increase the operation stop pressure during longer stop times).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US Patent 7,326,038 teaches a variable START pressure for a compressor and reservoir system based upon a rate of pressure change in the reservoir.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746